 

Exhibit 10.24

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT is made and entered into as of 31st day of July, 2019,
(the “Effective Date”) by and between PetVivo Holdings, Inc., a corporation of
the State of Nevada, having its principal place of business at 5251 Edina
Industrial Blvd., Edina, MN 55439, (hereinafter referred to as “Licensor”), and
Emerald Organic Products, Inc., a corporation of the State of Nevada, having its
principal place of business at 331 Dante Ct. St E, Holbrook, NY 11741, and its
operating subsidiary, Pura Vida Health, LLC (hereinafter collectively referred
to as “Licensee”).

 

WITNESSETH:

 

WHEREAS, Licensor owns and/or has the exclusive rights to Technology including
Patents and Know-how related to protein-based active agent delivery systems,
processes and active agent carrier formulations and excipients for utilization
in nutritional supplement applications.

 

WHEREAS, Licensor intends to engage in the manufacture and distribution of
products derived from the Technology, including protein-based active agent
delivery systems and formulations which the parties believe are beneficial for
the delivery of hemp-based cannabinoids, caffeine and citicoline.

 

WHEREAS, the Technology owned and/or licensed by Licensor includes confidential
information (including trade secrets and other know-how) which is proprietary to
Licensor and of which Licensor desires to continue to maintain the
confidentiality of such information.

 

WHEREAS, Licensee is engaged in the manufacture and sale of products for use in
the nutritional supplements field, and wishes to acquire an exclusive license of
and to use Licensor’s Intellectual Property rights relating to hemp-based
cannabinoid, caffeine and citicoline delivery in nutritional supplement products
for human consumption, including patents, pending patent applications, and
regulatory, manufacturing, marketing and advanced technology “know-how” relating
to such products.

 

WHEREAS, Licensor and Licensee are parties to a Mutual Confidential Disclosure
Agreement dated November 18, 2018 (“Prior Disclosure Agreement”);

 

AGREEMENTS:

 

NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and for other valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties mutually agree
as follows:

 

1

 

 

ARTICLE 1

DEFINITIONS

 

1.1 Specific Definitions. As used in this Agreement, the following definitions
and terms shall have the designated meanings:

 

“Affiliate” of a specified person (natural or juridical) means a person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified. “Control”
shall mean ownership of more than 50% of the shares of stock entitled to vote
for the election of directors in the case of a corporation, and more than 50% of
the voting power in the case of a business entity other than a corporation.

 

“Agreement” means this Agreement and all Exhibits and Schedules hereto.

 

“Confidential Information” means know-how, trade secrets, and unpublished
information disclosed (whether before or during the term of this Agreement) by
or on behalf of one of the parties (the “disclosing party”) to the other party
(the “receiving party”) or generated under this Agreement, excluding information
which:

 

(a) was already in the possession of the receiving party prior to its receipt
from the disclosing party (provided that the receiving party is able to provide
the disclosing party with written proof thereof and, if received from a third
party, that such information was acquired without any party’s breach of a
confidentiality or non-disclosure obligation to the disclosing party related to
such information);

 

(b) is or becomes part of the public domain by reason of acts not attributable
to the receiving party;

 

(c) is or becomes available to the receiving party from a source other than the
disclosing party which source has rightfully obtained such information and has
no obligation of non-disclosure or confidentiality to the disclosing party with
respect thereto; or

 

(d) has been independently developed by or for the receiving party without
breach of this Agreement or use of any Confidential Information of the other
party.

 

“Cost of Goods Sold” means the total amount of the cost of the materials used in
creating a Sales Unit of Licensed Products along with the direct labor costs
used to produce a Sales Unit of Licensed Products.

 

“Expiration” or “Expired” means, with respect to a particular patent, the
patent’s expiration, abandonment, cancellation, disclaimer, award to another
party other than Licensor in an interference proceeding, or declaration of
invalidity or unenforceability by a court or other authority of competent
jurisdiction (including final rejection in a re-examination or re-issue
proceeding). “Unexpired” shall mean a patent that has not Expired.

 

2

 

 

“Field” means the use of an excipient formulation for the delivery of one or
more hemp-based cannabinoids, caffeine and/or citicoline as a nutritional
supplement for human consumption, which excipient formulation is either (x) the
PetVivo Delivery Formulation as defined in Exhibit A that includes one or more
hemp-based cannabinoids, caffeine and/or citicoline and is manufactured in
single dose Sales Units, or (y) a substance that includes one or more hemp-
based cannabinoids, caffeine and/or citicoline in an excipient formulation
different from that identified in Exhibit A, but includes a formulation
disclosed or suggested in the Intellectual Property of Licensor as identified in
Exhibit B, but not (z) a substance that requires a new PMA or other regulatory
approval submission.

 

“First Commercial Sale” means the first commercial sale (excluding sales for use
in test trials or other testing) of a Licensed Product for which royalties are
due under Section 4.1 in the United States.

 

“Intellectual Property” means U.S. and foreign patents and patent applications,
trademarks, service marks and registrations thereof and applications therefor,
copyrights and copyright registrations and applications, mask works and
registrations thereof, know-how, trade secrets, inventions, discoveries, ideas,
technology, data, information, processes, drawings, designs, licenses, computer
programs and software, and technical information including but not limited to
information embodied in material specifications, processing instructions,
equipment specifications, product specifications, confidential data, electronic
files, research notebooks, invention disclosures, research and development
reports and the like related thereto, and all amendments, modifications, and
improvements to any of the foregoing.

 

“Invention” means any invention, discovery, know-how, trade secret, data,
information, technology, process or concept, whether or not patented or
patentable, and whether or not memorialized in writing.

 

“Know-How” means all know-how, trade secrets, expertise, inventions, discoveries
and technical information now or hereafter owned by or licensed (with the right
to sublicense) to Licensor which are necessary or useful for using or selling
products for use in the Field, including but not limited to information embodied
in drawings, designs, copyrights, copyright registrations and applications,
trademarks, service marks and registrations thereof and applications therefor,
patent applications, material specifications, processing instructions, formulas,
equipment specifications, product specifications, confidential data, computer
software, electronic files, research notebooks, invention disclosures, research
and development reports and the like related thereto, and all amendments,
modifications and improvements to any of the foregoing.

 

“Licensed Products” means drug delivery devices manufactured in separate single
dosage Sales Units (e.g. wafers, lozenges, pills…) that include one or more
hemp-based cannabinoids (“CBD”), caffeine and/or citicoline and the PetVivo
Delivery Formulation or other acceptable delivery formulation agreed upon by the
Parties and disclosed or suggested in the Intellectual Property and/or Know-How
of the Licensor, wherein said drug delivery devices are packaged in accordance
with Licensee’s specifications, as long as such specifications fall within the
normal packaging standards, specifications and/or protocols of the Nutritional
Supplement industry.

 

3

 

 

“Patents” means (a) the patents and patent applications, together with any
patents that may issue based thereon, set forth on Exhibit B; (b) any other
patents or patent applications now or hereafter owned by or licensed (with the
right to sublicense) to Licensor that are necessary or useful for using or
selling products for use in the Field; (c) all continuation,
continuation-in-part, divisional, re-issue, re-examination and substitution
applications that may be filed by or for the benefit of Licensor based on the
foregoing referenced patents or patent application, together with any patents
that may issue based thereon; and (d) all foreign applications that may be filed
by or for the benefit of Licensor based on the foregoing referenced U.S. patents
and patent applications, together with all patents which may issue based
thereon.

 

“PetVivo Delivery Formulation” means the product, delivery system and/or the
formulation as identified in Exhibit A.

 

“Quarter” means a calendar quarter.

 

“Royalty Year” means the twelve-month period corresponding to four (4)
sequential Quarters. The first Royalty Year shall begin with the first day of
the first Quarter that occurs after the First Commercial Sale by Licensee.
Subsequent Royalty Years begin with the first Quarter after the end of the first
Royalty Year as defined herein.

 

“Sales Unit” means a product that consists of a single dosage of one or more
hemp-based cannabinoids, caffeine and/or citicoline included in an industry
acceptable carrier amount of PetVivo Delivery Formulation or other acceptable
delivery formulation agreed upon by the Parties and disclosed or suggested in
the Intellectual Property and/or Know-How of the Licensor; each Sales Unit shall
be produced in single dosage configuration agreed upon by the Parties (e.g.
wafer, lozenge, disc, pill, sheet, sprays…).

 

“Technology” means the Know-How and the Patents, which shall include the
corresponding intellectual property rights thereto.

 

“Territory” means the entire United States, Canada and the European Union
subject to the provisions of Section 4.2.

 

Notwithstanding the above, if any Licensed Product is sold both separately and
as an integral part of a combination product containing one or more integral
components in addition to that Licensed Product, gross sales of Licensed Product
resulting from sales of that combination product will be calculated by
multiplying the gross sales for the combination product as calculated above by
the fraction A/B where A is the invoice price of the Licensed Product as sold
separately and B is the invoice price of the combination product.

 

A Licensed Product shall be considered sold when it is shipped or when it is
invoiced, whichever is earlier. To assure Licensor the full royalty payment
contemplated in this Agreement, Licensee agrees that in the event any Licensed
Product is sold to an Affiliate for purposes of resale, Earned Royalties for
that Licensed Product shall be computed upon the selling price at which such
Licensed Product would ordinarily be sold to a non-Affiliate, rather than on the
selling price of Licensee to the Affiliate.

 

4

 

 

1.2 Other Terms. Other terms may be defined elsewhere in the text of this
Agreement and shall have the meaning indicated throughout this Agreement.

 

1.3 Definitional Provisions.

 

The words “hereof,” “herein,” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provisions of this Agreement.

 

The terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa.

 

References to an “Exhibit” or to a “Schedule” are, unless otherwise specified,
to one of the Exhibits or Schedules attached to or referenced in this Agreement,
and references to an “Article” or a “Section” are, unless otherwise specified,
to one of the Articles or Sections of this Agreement.

 

The term “person” includes any individual, partnership, joint venture,
corporation, trust, unincorporated organization or government or any department
or agency thereof.

 

The term “dollars” or “$” shall refer to the currency of the United States of
America.

 

ARTICLE 2

LICENSE TO LICENSEE

 

2.1 Grant of License.

 

(a) Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Licensee and its Affiliates an exclusive, sublicensable (subject to
Section 2.1(b)), license to the Technology , in the Territory, to: (a)
manufacture, use, distribute, sell, offer to sell and have sold Licensed
Products in the Field; (b) practice methods of manufacture and use related to
delivery of the active agent, hemp-based cannabinoids, caffeine and/or
citicoline, in a formulation covered by the Technology] and utilizing
corresponding Licensed Products in the Field; and (c) otherwise to commercialize
and exploit Licensed Products in the Field.

 

(b) The license granted to Licensee under Section 2.1(a) shall include the right
to grant sublicenses with respect to the license granted to Licensee directly
from Licensor; each sublicense is conditioned upon the Licensee receiving
written approval from the Licensor prior to closing a sublicense with a third
party sublicensee. In the event that Licensee grants a sublicense to the
Technology, all such sublicense agreements shall contain no terms which are
contradictory to or exceed the scope of the terms contained in this Agreement
and each such sublicensee shall agree to be bound by the provisions of Sections
4.5 and 7.2 of this Agreement. Licensee shall provide a summary of the material
terms of any sublicense to Licensor.

 

5

 

 

2.2 Assistance. Licensor shall, upon Licensee’s reasonable request from time to
time, provide to Licensee at no charge writings, drawings and materials, if any,
that document the Technology, including copies of any patents, patent
applications and documents representing embodiments of the Technology. In
addition, Licensor will provide reasonable explanation and assistance to
Licensee to allow Licensee to understand the inventions covered by the
Technology. For any further assistance beyond that stated herein, Licensor will
be reimbursed at an amount agreed upon in writing by the parties for Licensor’s
assistance and/or services.

 

ARTICLE 3

DEVELOPMENT

 

3.1 Development. Licensor shall work in cooperation with Licensee to complete
the final design, development and manufacture of the Sales Units utilized as the
Licensed Products in the Field; this will include the sharing and/or providing
of Know-How and expertise in the preparation of such Licensed Products from
internal personnel and/or consultants introduced to Licensee by Licensor.
Licensee shall enter into services/consulting agreements and compensate Licensor
and/or third-party consultants introduced by Licensor for all fees and expenses
incurred in the sharing and/or providing of the Know-How and expertise
identified herein. Licensee shall be responsible for the manufacture and
commercialization of Licensed Products in the Field, but will consider and, if
determined beneficial, implement recommendations provided by Licensor.

 

3.2 Regulatory Approval. Licensee shall be responsible for obtaining any
regulatory approvals, if necessary, for Licensee’s commercial sale of the
Licensed Products in the Field, including any pre-clinical and clinical studies.
All regulatory approvals for the Licensed Products will be in Licensee’s name
and owned jointly by Licensor and Licensee.

 

ARTICLE 4

ROYALTIES AND REPORTS

 

4.1 Sales Unit Royalties. Subject to the terms of this Agreement, Licensee shall
pay to Licensor a royalty equal to Twenty-five Cents ($0.25) (“Royalty Rate”) of
each Sales Unit of Licensed Products including the Technology sold by Licensee
at a sales price equaling four times the Cost of Goods Sold for a Licensed
Product sold as the First Commercial Sale (“First Sales Price”). For all
Licensed Products sold by Licensee at a sales price greater than the First Sales
Price, the Royalty Rate will.increase from Twenty-five Cents ($0.25) to an
amount proportionate with the increase in sales price that is greater than the
First Sales Price. For example, if Licensor sells Licensed Product at a sales
price of Two Dollars and Fifty Cents ($2.50) per Sales Unit and the First Sales
Price was One Dollar and Twenty Five Cents ($1.25), the Royalty shall be Fifty
Cents ($0.50), to wit. No more than one (1) payment calculated in accordance
with this Section 4.1 shall be paid on any single Sales Unit of Licensed Product
covered by the License. The Parties further agree that if exclusivity is removed
for failure to meet the Minimum Royalties terms and conditions of Section 4.2,
the Royalty Rate shall be reduced to an amount of Fifteen Cents ($0.15) per
Sales Unit of Licensed Product sold by Licensee; the reduced Royalty Rate shall
still remain subject to adjustments as identified within this Section 4.1 and
all other adjustments as identified in this Agreement.

 

6

 

 

4.2 Minimum Royalties and Exclusivity. The Parties agree that Licensee shall
complete a First Commercial Sale of a Licensed Product in each of the three
identified Territories within eighteen (18) months of execution of this
Agreement to retain the License for that particular country and/or region of the
Territory as identified herein. For each Royalty Year commencing with the Thirty
(30) month anniversary date following the First Commercial Sale, Licensee will
pay Licensor a minimum royalty amount against royalties per Royalty Year to
maintain its exclusive rights (“Maintenance Amount”) based on quota/performance
criteria agreed to by Licensor and Licensor. The Maintenance Amount payable for
any Royalty Year shall be agreed to by Licensor and Licensor before commencement
of such Royalty Year. If the parties are unable to reach agreement on the
Maintenance Amount for a Royalty Year before commencement of such Royalty Year,
the parties will engage a mutually agreed upon third-party neutral to facilitate
such agreement until an agreement is reached

 

4.3 Payment Reductions. The provisions of Section 4.1 shall be subject to the
provisions of this Agreement relating to reductions in payments described in
Section 8.5 relating to indemnification of Licensee for breach of
representations and warranties of Licensor.

 

4.4 Reports and Payments. Within thirty (30) days after the end of each Quarter,
Licensee shall provide Licensor with a written report indicating the amount of
Sales Units of Licensed Products for which royalties are due under Section 4.1
during such preceding Quarter and the amount of the royalties due for such
Quarter. Simultaneously with making such report, Licensee shall pay to Licensor
the amount of royalties then due (i.e. royalties shall be paid within thirty
(30) days of the end of each Quarter).

 

4.5 Records. Licensee agrees to keep accurate written records sufficient in
detail to enable the royalties payable under this Agreement by Licensee to be
determined and verified. Such records for a particular Quarter shall be retained
by Licensee for a period of not less than three (3) years after the end of such
Quarter.

 

4.6 Audit of Records. Upon reasonable notice and during regular business hours,
Licensee shall from time to time (but no more frequently than once annually,
unless Licensor discovers and notifies Licensee of an understatement of more
than ten percent (10%) in the amount of royalties due for any Quarter as
reported pursuant to Section 4.4) make available the records referred to in
Section 4.5 for audit at Licensor’s expense by independent representatives
selected by Licensor and reasonably acceptable to Licensee to verify the
accuracy of the reports provided to Licensor. Such representatives shall execute
a suitable confidentiality agreement reasonably acceptable to Licensee prior to
conducting such audit. Such representatives may disclose to Licensor only their
conclusions regarding the accuracy and completeness of royalty payments and of
records related thereto, and shall not disclose Licensee’s confidential business
information to Licensor without the prior written consent of Licensee unless
there is an error in Licensee’s accounting. In the event such audit uncovers an
understatement of more than ten percent (10%) in the amount of royalties due for
any Quarter as reported pursuant to Section 4.4, Licensee shall be responsible
for the cost of such audit. No claim may be asserted by Licensor against
Licensee for errors discovered in the audit unless Licensor provides Licensee
with detailed written notice and explanation of such understatement within six
(6) months following completion of such examination or audit made pursuant to
this Section 4.6 and unless such claim is asserted by Licensor within two (2)
years following completion of such examination or audit made pursuant to this
Section 4.6.

 

7

 

 

ARTICLE 5

INTELLECTUAL PROPERTY

 

5.1 Confidentiality. The parties agree to maintain and abide by the terms of the
Prior Disclosure Agreement unless contrary to the terms identified herein. In
such instance of contrary terms, the terms of the present Agreement will govern
and all other remaining terms of the Prior Disclosure Agreement will remain
enforceable. Additionally, the parties agree to maintain the confidentiality of
all non-public information regarding the Technology, including but not limited
to the status of any patent applications included in Exhibit B. Each party
agrees not to disclose or use (except as permitted or required for performance
by the party receiving such Confidential Information of its rights or duties
hereunder) any Confidential Information of the other party obtained during the
term of this Agreement. Each party further agrees to take appropriate measures
to prevent any such prohibited disclosure by its present and future employees,
officers, agents, subsidiaries, or consultants.

 

5.2 Protection of Technology.

 

(a) During the term of this Agreement, Licensor shall promptly inform Licensee
and Licensee will inform Licensor of any Invention, improvement, upgrading or
modification relating to the Technology to which Licensor has rights.

 

(b) Licensor agrees to protect the Technology licensed by it by ensuring that
appropriate patent rights are obtained and maintained as recommended by
reputable patent counsel which counsel has been approved by Licensee and
Licensor. Licensee shall have the right to review and approve any filings or
other correspondence relating to the Patents with the appropriate patenting
authority. If Licensee determines, in its sole discretion, that any Invention
conceived, reduced to practice or otherwise made, developed or acquired by one
or more employees or agents of Licensor and having application to the Field is
not being adequately protected by Patents, Licensee may so inform Licensor. If
Licensee decides that Licensor’s response has been inadequate, Licensee may take
whatever action it deems necessary at its expense to protect such Invention,
provided, however, that Licensee agrees that it shall provide Licensor with
notice of any action having a material impact on Licensor’s rights to the
Patents outside of the Field prior to taking any proposed action, and, if
Licensor determines in good faith that such proposed action would materially
impair Licensor’s rights to the Patents outside the Field then Licensor shall
provide Licensee with written notice of such determination and relevant
personnel from each party shall meet to discuss Licensor’s concerns. To a
commercially reasonable degree, Licensee’s actions shall take into consideration
Licensor’s reasonable concerns. Each party shall execute and deliver such forms
of assignment, power of attorney and other documents which are necessary to give
effect to the provisions hereof, and shall provide its best efforts to make
available the appropriate personnel, including any inventors, who are necessary
to give effect to the provisions hereof. Furthermore, Licensor shall not abandon
a claim of a pending patent application nor fail to pay any maintenance fees for
a patent without first giving Licensee sufficient notice so that Licensee, may,
if it desires, continue the prosecution of such claim or pay such maintenance
fee.

 

8

 

 

5.3 Ownership of Intellectual Property. Subject to the rights and licenses
granted to Licensee by this Agreement, (a) any Intellectual Property that
includes the Technology and is conceived, reduced to practice or otherwise made,
developed or acquired by one or more employees or agents of Licensor and/or
Licensee shall be the property of Licensor.

 

5.4 Prosecution of Infringement of Technology.

 

(a) Each of Licensor and Licensee shall promptly notify the other if it knows or
has reason to believe that rights to the Technology are being infringed or
misappropriated by a third party within the Field of Use or that such
infringement or misappropriation is threatened. Licensor shall, after learning
of and investigating such alleged infringement or misappropriation, send notice
to Licensee electing to do one of the following: (i) prosecute such alleged
infringement or misappropriation for Licensor’s own account; (ii) offer Licensee
the choice of participating in or engaging in such prosecution on behalf of
Licensor, or (iii) decline to prosecute such alleged infringement or
misappropriation.

 

(b) In the event Licensor elects to prosecute such alleged infringement or
misappropriation for its own account pursuant to 5.4(a)(i) above, Licensor shall
be solely responsible for payment of all of its own costs of prosecution and of
negotiating settlement, and shall retain all proceeds from such prosecution.
Licensor shall have the right to join Licensee as a party plaintiff to any such
proceeding if Licensor believes it is necessary to successfully prosecute such
infringement or misappropriation. Licensee shall cooperate in connection with
the initiation and prosecution of such suit initiated by Licensor. Licensor
shall retain all proceeds from such prosecution after reimbursement of
Licensor’s and Licensee’s costs and expenses out of the proceeds of such matter.

 

(c) In the event Licensor offers Licensee the choice of participating in such
prosecution pursuant to 5.4(a)(ii) above, upon receipt of Licensor’s notice,
Licensee shall have thirty (30) days in which to notify Licensor in writing of
Licensee’s election to participate in the prosecution of such alleged
infringement or misappropriation. If Licensee elects to participate, Licensee
shall be obligated to pay fifty percent (50%) of the costs and expenses incurred
by Licensor and Licensee in connection with such prosecution and shall be
entitled to receive fifty percent (50%) of the net proceeds realized from
Licensor’s and Licensee’s prosecuting of such matter and remaining after
reimbursement of Licensor’s and Licensee’s costs and expenses out of the
proceeds of such matter.

 

(d) In the event Licensor elects not to prosecute pursuant to 5.4(iii) above,
Licensee shall be entitled to prosecute such alleged infringement or
misappropriation for its own account, in which event Licensee shall be solely
responsible for all costs of prosecution and of negotiating settlement and shall
retain all proceeds from such prosecution. Licensee shall have the right to join
Licensor as a party plaintiff to any such proceeding if Licensee believes it is
necessary to successfully prosecute such infringement or misappropriation.
Licensor shall cooperate in connection with the initiation and prosecution by
Licensee of such suit and Licensee will reimburse Licensor for all costs and
expenses incurred for their assistance in such matter.

 

9

 

 

ARTICLE 6

RIGHT OF FIRST OFFER

 

6.1 New Nutritional Supplement Product. A “New Nutritional Supplement Product”
shall mean any substance and/or formulation for delivery of an active agent as a
nutritional supplement for human consumption that is not within the scope of the
Field. Licensor agrees that it will provide Licensee with detailed written
notice of any New Nutritional Supplement Product that the Licensor desires to
pursue commercialization.

 

6.2 Right of First Offer. Prior to offering for sale or license any New
Nutritional Supplement Product, Licensee shall have the right of first offer
regarding sale or licensing of the New Nutritional Supplement Product. Licensor
will negotiate in good faith with Licensee for a period of not less than 30 days
for Licensee to acquire an exclusive license to rights in the New Nutritional
Supplement Product. This 30 day period shall begin on the day Licensee receives
written notice and documentation of the New Nutritional Supplement Product.
During such 30 day period, Licensee shall be entitled to conduct due diligence
with the reasonable cooperation of Licensor. If Licensor and Licensee do not
enter into an agreement with respect to such New Nutritional Supplement Product
during such 30 day period, Licensor shall be free to enter into an agreement
with respect to the New Nutritional Supplement Product with a third party and
subsequently consummate such an agreement and/or commercialize the New
Nutritional Supplement Product.

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

 

7.1 Representations of Licensor. Licensor represents, warrants and covenants to
Licensee that:

 

(a) Licensor is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada and has full corporate power to
conduct the business in which it is presently engaged and to enter into and
perform its obligations under this Agreement.

 

(b) Licensor has taken all necessary corporate action under the laws of the
state of its incorporation and its certificate of incorporation and by-laws to
authorize the execution and consummation of this Agreement and, when executed
and delivered by Licensor, this Agreement shall constitute the valid and legally
binding agreement of Licensor enforceable against Licensor in accordance with
the terms hereof, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

(c) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated herein will violate any provision of the
certificate of incorporation or bylaws of Licensor or any law, rule, regulation,
writ, judgment, injunction, decree, determination, award or other order of any
court or governmental agency or instrumentality, domestic or foreign, or
conflict with or result in any breach of any of the terms of or constitute a
default under or result in termination of or the creation or imposition of any
mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance of any nature pursuant to the terms of any contract or agreement to
which Licensor is a party or by which Licensor or any of its assets is bound.

 

10

 

 

(d) Licensor exclusively owns, or has valid and subsisting exclusive license
rights (with the right to sublicense) to, all of the Technology and Licensed
Products, subject to no lien, charge, security interest, mortgage, pledge,
restriction, adverse claim or any other encumbrance whatsoever (and without any
obligation to any person or entity for royalties, fees or commissions). Exhibits
A and B set forth a true, correct and complete list of the Technology and the
Licensed Products in existence as of the Effective Date,. No current or former
stockholder, employee or consultant of Licensor has any rights in or to any of
the Technology. To the best of Licensor’s knowledge, the Technology is valid and
enforceable. The Technology has not been challenged in any judicial or
administrative proceeding. As of the Effective Date, Licensor has the rights and
authority to enter into this Agreement and to grant the license granted herein.
To the best of Licensor’s knowledge, no person or entity nor such person’s or
entity’s business or products has infringed, misused, misappropriated or
conflicted with the Technology or currently is infringing, misusing,
misappropriating or conflicting with such Technology. To the best of Licensor’s
knowledge, the manufacture, use, sale and importation of the PetVivo Delivery
Formulation do not and will not infringe the Intellectual Property of any third
party.

 

(e) There are no actions, suits, claims, disputes or proceedings or governmental
investigations pending or, to Licensor’s knowledge, threatened against Licensor
or any of its Affiliates with respect to the Technology or the Licensed Products
or the use thereof by Licensor, either at law or in equity, before any court or
administrative agency or before any governmental department, commission, board,
bureau, agency or instrumentality, or before any arbitration board or panel
whether located in the United States or a foreign country. Licensor has not
failed to comply with any law, rule, regulation, writ, judgment, injunction,
decree, determination, award or other order of any court or other governmental
agency or instrumentality, domestic or foreign, which failure in any case would
in any material respect impair any rights of Licensee under this Agreement.

 

(f) All Technology identified in Exhibit B has the status indicated therein and
all applications are still pending in good standing and have not been abandoned.
Exhibit B includes all of the current patent applications having applicability
to the Licensed Products and the use of the Technology in the Field, and to
which Licensor owns or has received a license (with a right to sublicense).

 

(g) All PetVivo Delivery Formulations will comply with the specifications set
forth in Exhibit A.

 

7.2 Representations of Licensee. Licensee represents, warrants and covenants to
Licensor that:

 

(a) Licensee is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada and has full corporate power to
conduct the business in which it is presently engaged and to enter into and
perform its obligations under this Agreement.

 

11

 

 

(b) Licensee has taken all necessary corporate action under the laws of the
state of its incorporation and its articles of incorporation and bylaws to
authorize the execution and consummation of this Agreement and, when executed
and delivered by Licensee, this Agreement shall constitute the valid and legally
binding agreement of Licensee enforceable against Licensee in accordance with
the terms hereof, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

(c) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated herein will violate any provision of the articles
and bylaws of Licensee or any law, rule, regulation, writ, judgment, injunction,
decree, determination, award or other order of any court or governmental agency
or instrumentality, domestic or foreign, or conflict with or result in any
breach of any of the terms of or constitute a default under or result in
termination of or the creation or imposition of any mortgage, deed of trust,
pledge, lien, security interest or other charge or encumbrance of any nature
pursuant to the terms of any contract or agreement to which Licensee is a party
or by which Licensee or any of its assets is bound.

 

ARTICLE 8

INDEMNIFICATION/LIMITATION OF LIABILITY

 

8.1 Indemnification by Licensor. Licensor shall indemnify, defend and hold
harmless Licensee and each of its subsidiaries, officers, directors,
shareholder, employees, agents and affiliates (collectively, all such
indemnitees are referred to in this Section as “Licensee”) against and in
respect of any and all third party claims, demands, losses, obligations,
liabilities, damages, deficiencies, actions, settlements, judgments, costs and
expenses which Licensee may incur or suffer or with which it may be faced
(including reasonable costs and legal fees incident thereto or in seeking
indemnification therefor), (referred to as “Costs”) arising out of or based
upon: (i) the breach by Licensor of any of its representations, warranties,
covenants or agreements contained or incorporated in this Agreement or any
agreement, certificate or document executed and delivered to Licensee by
Licensor in connection with the transactions hereunder; (ii) personal injury,
harm or death caused by the PetVivo Delivery Formulation arising from or related
to the negligence or failure on the part of Licensor; or (iii) any allegation
that the PetVivo Delivery Formulation, or its use as provided hereunder,
infringes or misappropriates any intellectual property rights of any third
party. An amount for which Licensee is entitled to indemnification pursuant
hereto is referred to as an “Indemnified Amount.”

 

8.2 Indemnification by Licensee. Licensee shall indemnify, defend and hold
harmless Licensor and each of its subsidiaries, officers, directors,
shareholder, employees, agents and affiliates (collectively, all such
indemnitees are referred to in this Section as “Licensor”) against and in
respect of any and all third party claims, demands, losses, obligations,
liabilities, damages, deficiencies, actions, settlements, judgments, costs and
expenses which Licensor may incur or suffer or with which it may be faced
(including reasonable costs and legal fees incident thereto or in seeking
indemnification therefor), (referred to as “Costs”) arising out of or based
upon: (i) the breach by Licensee of any of its representations, warranties,
covenants or agreements contained or incorporated in this Agreement or any
agreement, certificate or document executed and delivered to Licensor by
Licensee in connection with the transactions hereunder or (ii) personal injury,
harm or death caused by the manufacture and commercialization of Licensed
Products by Licensee arising from or related to the negligence or failure on the
part of Licensee. An amount for which Licensor is entitled to indemnification
pursuant hereto is referred to as an “Indemnified Amount.”

 

12

 

 

8.3 Third Party Claims. If a claim by a third party is made against any
indemnified party, and if the indemnified party intends to seek indemnity with
respect thereto under this Article 8, such indemnified party shall promptly
notify the indemnifying party of such claim; provided, however, that failure to
give timely notice shall not affect the rights of the indemnified party so long
as the failure to give timely notice does not adversely affect the indemnifying
party’s ability to defend such claim against a third party. The indemnifying
party shall be entitled to settle or assume the defense of such claim, including
the employment of counsel reasonably satisfactory to the indemnified party. If
the indemnifying party elects to settle or defend such claim, the indemnifying
party shall notify the indemnified party within ten (10) days of the
indemnifying party’s intent to do so. If the indemnifying party elects not to
settle or defend such claim or fails to notify the indemnified party of the
election within thirty (30) days (or such shorter period provided above) after
receipt of the indemnified party’s notice of a claim of indemnity hereunder, the
indemnified party shall have the right to contest, settle or compromise the
claim without prejudice to any rights to indemnification hereunder. Regardless
of which party is controlling the settlement of defense of any claim, (a) both
the indemnified party and indemnifying party shall act in good faith, (b) the
indemnifying party shall not thereby permit to exist any lien, encumbrance or
other adverse charge upon any asset of any indemnified party or of its
subsidiaries, (c) the indemnifying party shall permit the indemnified party to
participate in such settlement or defense through counsel chosen by the
indemnified party, with all fees, costs and expenses of such counsel borne by
the indemnified party, (d) no entry of judgment or settlement of a claim may be
agreed to without the written consent of the indemnified party, provided that
such consent shall not be unreasonably withheld or delayed, and (e) the
indemnifying party shall promptly reimburse the indemnified party for the full
amount of such claim and the related expenses as incurred by the indemnified
party pursuant to this Article 8. So long as the indemnifying party is
reasonably contesting any such third party claim in good faith and the foregoing
clause (b) is being complied with, the indemnified party shall not pay or settle
any such claim. The controlling party shall upon request deliver, or cause to be
delivered, to the other party copies of all correspondence, pleadings, motions,
briefs, appeals or other written statements relating to or submitted in
connection with the settlement or defense of any such claim, and timely notices
of any hearing or other court proceeding relating to such claim.

 

8.4 Limitation of Liability. In no event shall either party be directly liable
to the other party for special, indirect, incidental, consequential or punitive
damages of any kind or nature whatsoever, whether arising under contract,
warranty, or tort (including negligence or strict liability) or any other theory
of liability either party may have against the other party. Notwithstanding the
previous sentence, the parties agree that Costs shall not be considered to be
special, indirect, incidental, consequential or punitive damages.

 

8.5 Set-Off. In the event Licensee is entitled to indemnification under this
Article 8, Licensee shall be entitled in its discretion, without limitation of
any other rights or remedies of Licensee, to set-off against any amounts which
are then owed or thereafter become owed by Licensee to Licensor: (i) one hundred
percent (100%) of any finally determined Indemnified Amount; (ii) fifty percent
(50%) of any Indemnified Amount that is not finally determined, provided,
however, that Licensee may set-off one hundred percent (100%) of such
Indemnified Amount when such Indemnified Amount becomes finally determined. If
Licensee defers payment of any amount to Licensor past the scheduled payment
date because there exists a pending indemnification claim by Licensee pursuant
to this Article the amount of which has not then been finally determined, the
excess, if any, of such deferred amount over the finally determined amount of
the indemnification claim shall be promptly paid upon such final determination,
together with simple interest at the rate of eight percent (8%) per annum on
such excess accrued from the originally scheduled payment date for such deferred
amount.

 

13

 

 

ARTICLE 9

TERM AND TERMINATION

 

9.1 Term of License. Unless otherwise terminated under provisions of Section
9.2, this Agreement and the license (and/or sublicense as the case may be)
granted under Section 2.1 shall continue until such time as all Patents have
Expired or a period of fifteen (15) years following the first bona fide
commercial sale of such Licensed Product has expired, whichever is longer, at
which time the exclusive license (or sublicense as the case may be) rights of
Licensee set forth in Section 2.1 shall be deemed to be a fully paid, exclusive,
irrevocable, sublicensable, royalty-free license to use the Know-How in
connection with the development, manufacture, sale, marketing and other
exploitation of Licensed Products in the Territory.

 

9.2 Termination. Either party may terminate this Agreement, at its option and
without prejudice to any of its other legal and equitable rights and remedies,
in the event that the other party is in material breach of this Agreement, by
giving the other party ninety (90) days notice in writing, particularly
specifying the breach. Such notice of termination shall not be effective if the
breaching party cures the specified breach within such ninety (90) day period.
Further, this Agreement will terminate automatically if a party has not notified
the other party that it has received its board’s approval of this Agreement
within thirty (30) business days after the Effective Date.

 

9.3 Effect of Termination. Upon termination of this Agreement for any reason:

 

(a) all sublicenses granted by Licensee under this Agreement shall immediately
cease;

 

(b) Licensee shall have the right, pursuant to the terms of this Agreement, to
sell any Licensed Product that Licensee has remaining in inventory prior to the
termination of this Agreement;

 

(c) all monies due and owed by Licensee as of the termination date shall be paid
by Licensee in accordance with this Agreement;

 

(d) each party shall promptly return the other party’s Confidential Information
and all copies thereof; and

 

(e) in the event of termination by Licensor or Licensee pursuant to Section 9.2,
the license granted to Licensee in Section 2.1 of this Agreement shall
terminate.

 

14

 

 

ARTICLE 10

FORCE MAJEURE

 

10.1 Force Majeure. Neither party shall be in default because of any failure to
perform such party’s obligations under this Agreement if such failure arises
from causes beyond the control of such party (“the first party”) and without the
fault or negligence of such first party, including without limitation, Acts of
God or of the public enemy, acts of the Government in either its sovereign or
contractual capacity, fires, floods, earthquakes, epidemics, quarantine
restrictions, strikes, or freight embargoes. In each instance, the failure to
perform must be beyond the reasonable control and without the fault or
negligence of the first party.

 

10.2 Notice. If it appears that performance of obligations may be delayed by an
event of Force Majeure, the first party will immediately notify the other party
as soon as practicable in writing at the address specified in this Agreement.
During the period that the performance by one of the parties of its obligations
has been suspended by reason of an event of Force Majeure, the other party may
likewise suspend the performance of all or part of its obligations hereunder to
the extent that such suspension is commercially reasonable.

 

ARTICLE 11

MISCELLANEOUS

 

11.1 Assignment. Neither party shall have the right to assign or otherwise
transfer its rights and obligations under this Agreement (whether by merger,
share exchange, combination or consolidation of any type, operation of Law,
purchase or otherwise) except with the prior written consent of the other party,
provided that: (i) Licensor or Licensee may assign its rights pursuant to this
Agreement to an Affiliate; and (ii) Licensor or Licensee or any Affiliate of
Licensor or Licensee may assign its rights pursuant to this Agreement to any
entity who, by merger, share exchange, combination or consolidation of any type,
purchase, operation of law, asset purchase or otherwise, acquires substantially
all of the business of Licensor or Licensee or such Affiliate, to which this
Agreement relates. Any prohibited assignment shall be null and void and,
notwithstanding Section 8.2, the non-assigning party may immediately terminate
this Agreement.

 

11.2 Complete Agreement. This Agreement and the Exhibits and Schedules hereto
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements whether written or oral
relating hereto.

 

11.3 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada, including all matters of
construction, validity, performance and enforcement, without giving effect to
principles of conflict of laws.

 

11.4 Waiver, Discharge, Amendment, Etc. The failure of any party hereto to
enforce at any time any of the provisions of this Agreement shall not, absent an
express written waiver signed by the party making such waiver specifying the
provision being waived, be construed to be a waiver of any such provision, nor
in any way to affect the validity of this Agreement or any part thereof or the
right of the party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to be a waiver of any other
or subsequent breach. Any amendment to this Agreement shall be in writing and
signed by the parties hereto.

 

15

 

 

11.5 Notices. All notices or other communications to a party required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) to such party (or, in the case of
an entity, to an executive officer of such party) or shall be sent by a
reputable express delivery service or by certified mail, postage prepaid with
return receipt requested, addressed as follows:

 

if to Licensee, to:

 

Emerald Organic Products, Inc.

Attn: Ian Parker

331 Dante Ct. St E

Holbrook, NY 11741

 

if to Licensor, to:

 

PetVivo Holdings, Inc

Attn: John Lai

5251 Edina Industrial Blvd.

Edina, MN 55439

 

Any party may change the above-specified recipient and/or mailing address by
notice to all other parties given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile) or on the day shown on the return receipt
(if delivered by mail or delivery service).

 

11.6 Expenses. Except as expressly provided herein, Licensor and Licensee shall
each pay their own expenses incident to this Agreement and the preparation for,
and consummation of, the transactions provided for herein.

 

11.7 Titles and headings; Construction. The titles and headings to Sections and
Articles herein are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement. This Agreement shall be construed without regard to any presumption
or other rule requiring construction hereof against the party causing this
Agreement to be drafted.

 

11.8 Severability. If any provision of this Agreement is held invalid, illegal
or unenforceable, such provision shall be enforced to the maximum extent
permissible and the remaining provisions shall nonetheless be enforceable
according to their terms.

 

11.9 Relationship. This Agreement does not make either party the employee, agent
or legal representative of the other for any purpose whatsoever. Neither party
is granted any right or authority to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
party. In fulfilling its obligations pursuant to this Agreement, each party
shall be acting as an independent contractor.

 

16

 

 

11.10 Benefit. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties to this Agreement or their
respective successors or permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

11.11 Survival. All of the representations, warranties, and covenants made in
this Agreement, and all terms and provisions hereof intended to be observed and
performed by the parties after the termination hereof, shall survive such
termination and continue thereafter in full force and effect, including but not
limited to indemnification, payment obligations, audit right, limitation of
liability and record retention, subject to applicable statutes of limitations.

 

11.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed as original and all of which
together shall constitute one instrument.

 

11.13 Execution of Further Documents. Each party agrees to execute and deliver
without further consideration any further applications, licenses, assignments or
other documents, and to perform such other lawful acts as the other party may
reasonably request to fully secure and/or evidence the rights or interests
herein.

 

11.14 Public Announcement. In the event any party proposes to issue any press
release or public announcement concerning any provisions of this Agreement or
the transactions contemplated hereby, such party shall so advise the other
parties hereto, and the parties shall thereafter use commercially reasonable
efforts to cause a mutually agreeable release or announcement to be issued.
Neither party will publicly disclose or divulge any provisions of this Agreement
or the transactions contemplated hereby without the other party’s written
consent, except as may be required by applicable law or stock exchange
regulation or government regulation, and except for communications to such
party’s employees or customers or investors or prospective investors (subject to
appropriate confidentiality obligations); provided that, prior to disclosure of
any provision of this Agreement that either party considers particularly
sensitive or confidential to any governmental agency or stock exchange, the
parties shall cooperate to seek confidential treatment or other applicable
limitations on the public availability of such information.

 

11.15 Alternative Dispute Resolution. Any dispute arising out of or relating to
this Agreement (including the formation, interpretation or alleged breach
thereof) shall be settled by final and binding alternative dispute resolution
conducted under the auspices of, and in accordance with, the provisions set
forth in Exhibit C. The results of such arbitration proceedings shall be binding
upon the parties hereto, and judgment may be entered upon the arbitration award
in any court having jurisdiction thereof. Notwithstanding the foregoing, either
party may seek interim injunctive relief from any court of competent
jurisdiction.

 

[Signature Page to Follow]

 

17

 

 

IN WITNESS WHEREOF, each of the parties has caused this License Agreement to be
executed in the manner appropriate to each.

 

  PETVIVO HOLDINGS, INC.           John Lai   President       EMERALD ORGANIC
PRODUCTS, INC.           Ian Parker   President

 

18

 

 

EXHIBIT A

 

Licensed Products Specification

 

19

 

 

EXHIBIT B

 

Patents

 

1. US Patent No. 8,529,939

2. CA Patent No. 2,548,822

3. EP Patent No. 1691746

 

20

 

 

EXHIBIT C

 

Alternative Dispute Resolution

 

The parties recognize that bona fide disputes as to certain matters may arise
from time to time during the term of this Agreement which relate to either
party’s rights and/or obligations. To have such a dispute resolved by this
Alternative Dispute Resolution (“ADR”) provision, a party first must send
written notice of the dispute to the other party for attempted resolution by
good faith negotiations between their respective presidents (or their designees)
of the affected subsidiaries, divisions, or business units within twenty-eight
(28) days after such notice is received (all references to “days” in this ADR
provision are to calendar days).

 

If the matter has not been resolved within twenty-eight (28) days of the notice
of dispute, or if the parties fail to meet within such twenty-eight (28) days,
either party may initiate an ADR proceeding as provided herein. The parties
shall have the right to be represented by counsel in such a proceeding.

 

1. To begin an ADR proceeding, a party shall provide written notice to the other
party of the issues to be resolved by ADR. Within fourteen (14) days after its
receipt of such notice, the other party may, by written notice to the party
initiating the ADR, add additional issues to be resolved within the same ADR.  
  2. Within twenty-one (21) days following receipt of the original ADR notice,
the parties shall select a mutually acceptable neutral to preside in the
resolution of any disputes in this ADR proceeding. If the parties are unable to
agree on a mutually acceptable neutral within such period, either party may
request the President of the CPR Institute for Dispute Resolution (“CPR”), 366
Madison Avenue, 14th Floor, New York, New York 10017, to select a neutral
pursuant to the following procedures:

 

(a) The CPR shall submit to the parties a list of not less than ten (10)
candidates within fourteen (14) days after receipt of the request, along with a
Curriculum Vitae for each candidate. No candidate shall be an employee,
director, or shareholder of either party or any of their subsidiaries or
affiliates. To the extent possible, CPR shall include former judges of one of
the U.S. District Courts or one of the U.S. Court of Appeals in the list.

 

(b) Such list shall include a statement of disclosure by each candidate of any
circumstances likely to affect his or her impartiality.

 

(c) Each party shall have the right to eliminate from the list up to three (3)
candidates, with or without any reason. Each party shall number the other
candidates (the “Remaining Candidates”) in order of preference (with the number
one (1) signifying the greatest preference) and shall deliver the list to the
CPR within seven (7) days following receipt of the list of candidates. If a
party believes a conflict of interest exists regarding any of the Remaining
Candidates, that party shall provide a written explanation of the conflict to
the CPR along with its list showing its order of preference for the remaining
candidates. Any party failing to return a list of preferences on time shall be
deemed to have no order of preference.

 

21

 

 

(d) If the parties collectively have identified fewer than three (3) of the
Remaining Candidates deemed to have conflicts, the CPR immediately shall
designate as the neutral the Remaining Candidate for whom the parties
collectively have indicated the greatest preference. If a tie should result
between two Remaining Candidates, the CPR may designate either candidate. If the
parties collectively have identified three (3) or more Remaining Candidates
deemed to have conflicts, the CPR shall review the explanations regarding
conflicts and, in its sole discretion, may either (i) immediately designate as
the neutral the Remaining Candidate for whom the parties collectively have
indicated the greatest preference, or (ii) issue a new list of not less than ten
(10) candidates, in which case the procedures set forth in subparagraphs 2(a) -
2(d) shall be repeated.

 

3. No earlier than twenty-eight (28) days or later than one hundred and twelve
(112) days after selection, the neutral shall hold a hearing to resolve each of
the issues identified by the parties. The ADR proceeding shall take place in
Minneapolis, Minnesota.     4. The parties shall have the right to conduct and
enforce limited pre-hearing document discovery under the control of and
enforceable by the neutral. The neutral shall permit and facilitate such other
limited discovery as the neutral shall determine is appropriate under the
circumstances, provided there shall be no prehearing depositions. The neutral
shall decide discovery disputes. The neutral is empowered:

 

(a) to issue subpoenas to compel pre-hearing document discovery;

 

(b) to enforce the discovery rights and obligations of the parties; and

 

(c) to otherwise control the scheduling and conduct of the proceedings.

 

Notwithstanding any contrary foregoing provisions, the neutral shall have the
power and authority to, and to the fullest extent practicable shall, abbreviate
arbitration discovery in a manner that is fair to all parties in order to
expedite the arbitration proceeding.

 

5. Within 45 days after filing of notice of demand for binding arbitration, the
neutral shall hold a pre-hearing conference to establish schedules for
completion of discovery, for exchange of exhibit and witness lists, for
arbitration briefs, for the hearing, and to decide procedural matters and all
other questions that may be presented.     6. The hearing shall be limited to no
more than five (5) days and be governed by the following rules:

 

(a) Each party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the party
conducting the cross-examination.

 

22

 

 

(b) The party initiating the ADR shall begin the hearing and, if it chooses to
make an opening statement, shall address not only issues it raised but also any
issues raised by the responding party. The responding party, if it chooses to
make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.

 

(c) Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.

 

(d) Settlement negotiations, including any statements made therein, shall not be
admissible under any circumstances.

 

(e) The neutral shall establish all other procedural rules for the conduct of
the arbitration, including the admissibility of any evidence, in accordance with
the rules of arbitration of the CPR.

 

7. Within seven (7) days following completion of the hearing, each party may
submit to the other party and the neutral a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence.     8. The neutral shall render a final decision
within twenty eight (28) days following completion of the hearing. The neutral
shall not issue any written opinion or otherwise explain the basis of the
ruling.     9. The neutral shall be paid a reasonable fee plus expenses. These
fees and expenses, along with the reasonable legal fees and expenses of the
prevailing party (including all expert witness fees and expenses), the fees and
expenses of a court reporter, and any expenses for a hearing room, shall be paid
as follows:

 

(a) If the neutral rules in favor of one party on all disputed issues in the
ADR, the losing party shall pay 100% of such fees and expenses.

 

(b) If the neutral rules in favor of one party on some issues and the other
party on other issues, the neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
parties. The neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.

 

10. Except as required by law, the existence of the dispute, any settlement
negotiations, the ADR hearing, any submissions (including exhibits, testimony,
proposed rulings, and briefs), and the rulings shall be deemed Confidential
Information. The neutral shall have the authority to impose sanctions for
unauthorized disclosure of Confidential Information.     11. In no event may a
notice of demand of any kind be filed more than two years after the date the
claim, dispute, controversy, or other matter in question was asserted by one
party against another, and if such demand is not timely filed, the claim,
dispute, controversy, or other matter in question referenced in the demand shall
be deemed released, waived, barred, and unenforceable for all time, and barred
as if by statute of limitations.     12. The neutral may not award punitive
damages. The parties hereby waive the right to punitive damages.     13. The
hearings shall be conducted in the English language.

 

23

 

 

 